IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41199

STATE OF IDAHO,                                     )   2014 Unpublished Opinion No. 417
                                                    )
       Plaintiff-Respondent,                        )   Filed: March 18, 2014
                                                    )
v.                                                  )   Stephen W. Kenyon, Clerk
                                                    )
CHRISTIAN BUHLER, III,                              )   THIS IS AN UNPUBLISHED
                                                    )   OPINION AND SHALL NOT
       Defendant-Appellant.                         )   BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho, Bear
       Lake County. Hon. Mitchell W. Brown, District Judge.

       Order denying motion for expungement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       In 1986, Christian Buhler, III, pled guilty to aggravated assault.       The district court
withheld execution of the sentence and placed Buhler on probation for three years. Buhler
successfully completed probation and the district court thereafter discharged and released him
from supervision. In 2012, Buhler filed a motion to expunge this conviction. The district court
took judicial notice of the register of actions from a recent case in Madison County (CR-2012-
0002433) and a National Crime Information Center (NCIC) report on Buhler. The district court
held it did not possess the authority to expunge a conviction as requested in the motion.
However, the district court also noted that it possessed the authority to grant alternative relief,
such as a dismissal or reduction of the offense to a misdemeanor pursuant to I.C. § 19-2604(1).
After a review of the record, the Madison County case and the NCIC report, the district court
denied the motion. Buhler appeals, arguing the district court abused its discretion by failing to
dismiss or, alternatively, reduce his conviction.



                                                    1
        A district court’s decision whether to grant relief under I.C. § 19-2604(1) is discretionary.
State v. Dieter, 153 Idaho 730, 733, 291 P.3d 413, 416 (2012); State v. Mowrey, 134 Idaho 751,
753, 9 P.3d 1217, 1219 (2000). When a trial court’s discretionary decision is reviewed on
appeal, the appellate court conducts a multi-tiered inquiry to determine: (1) whether the lower
court correctly perceived the issue as one of discretion; (2) whether the lower court acted within
the boundaries of such discretion and consistently with any legal standards applicable to the
specific choices before it; and (3) whether the lower court reached its decision by an exercise of
reason. State v. Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989).
        As Buhler concedes on appeal, the district court did not have the authority to expunge his
record. See State v. Parkinson, 144 Idaho 825, 828, 172 P.3d 1100, 1103 (2007) (holding that
I.C. § 19-2604 does not require or authorize the complete expungement of all records and
references to a charge) abrogated on other grounds by Verska v. St. Alphonsus Reg. Med. Ctr.,
151 Idaho 889, 265 P.3d 502 (2011). Furthermore, the district court recognized that, under the
circumstances of this case, it possessed the discretion to reduce or dismiss the charge if
“compatible with the public interest.” I.C. § 19-2604(1). The district court then considered
Buhler’s past and current criminal charges. Specifically, with respect to the Madison County
case, the district court found Buhler was incarcerated on convictions for felony burglary, petit
theft, and possession of burglarious instruments. In addition, with respect to the NCIC report,
the district court stated:
        A cursory review of this NCIC report establishes that since Buhler completed his
        period of probation on the present charge, he has been charged and convicted of
        multiple felonies and misdemeanors in California, Idaho, Texas, and Utah. He
        has violated parole and been anything but a productive member of society.
        Therefore, the Court specifically concludes that it would be contrary to the public
        interest and the goal of I.C. 19-2604 to grant Buhler the relief he has requested.

Upon review of the record, there is substantial and competent evidence to support the district
court’s finding. We conclude the district court did not abuse its discretion in declining to dismiss
or reduce Buhler’s conviction. Accordingly, the district court’s order denying Buhler’s motion
for expungement is affirmed.
        Chief Judge GUTIERREZ and Judge GRATTON, CONCUR.




                                                 2